DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-18, 20, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noronha (2003/0223466).
As to claim 1, Noronha discloses a device, comprising: 
a main module (¶0099); 
a plurality of secondary modules (¶0099); and 
a data bus configured to enable data transmission between the main module and the plurality of secondary modules over a data line of the data bus (¶0024); 
wherein each of the plurality of secondary modules is configured with a unique address, the unique address used by the main module to communicate with the respective secondary module over the data line, wherein the main module is operable to configure a first two or more of the plurality of secondary modules with a first common address for simultaneous data transmission from the main module to the first two or more of the plurality of secondary modules over the data line (¶0024-¶0025).

As to claim 2, Noronha discloses the device of claim 1, wherein the data bus is a two-wire bus comprising the data line for transmission of data signals and a clock line for transmission of clock signals (¶0056).

As to claim 3, Noronha discloses the device of claim 1, wherein the main module is operable to configure the first two or more of the plurality of secondary modules with the first common address during start-up of the main module (¶0116).

As to claim 4, Noronha discloses the device of claim 1, wherein the main module is operable to configure the first two or more of the plurality of secondary modules with the first common address during a transition event associated with the device (¶0017 & ¶0024).

As to claim 6, Noronha discloses the device of any one of the preceding claim 1, wherein configuring of the first two or more of the plurality of secondary modules with the first common address comprises assigning the first common address to the first two or more of the plurality of secondary modules (¶0099 & ¶0121).

As to claim 7, Noronha discloses the device of any one of the preceding claim 1, wherein configuring of the first two or more of the plurality of secondary modules with the first common address comprises enabling or disabling the first common address or assigning the first common address to the first two or more of the plurality of secondary modules (¶0121).

As to claim 9, Noronha discloses the device of any one of the preceding claim 1 wherein the main module is further configured to transmit data simultaneously over the data line to the first two or more of the plurality of secondary modules over the data line using the first common address (¶0123).

As to claim 10, Noronha discloses the device of claim 9, wherein subsequent to transmitting data to the first two or more of the plurality of secondary modules, the main module is configured to monitor for an error signal from one or more of the first two or more of the plurality of secondary modules (¶0122).

As to claim 11, Noronha discloses the device of claim 10, further comprising an interrupt line, the main module configured to monitor for the error signal on the interrupt line (¶0027).

As to claim 12, Noronha discloses the device of any one of the preceding claim 1 wherein the main module is operable to configure a second two or more of the plurality of secondary modules with a second common address for simultaneous data transmission from the main module to the second two or more of the plurality of secondary modules over the data line (¶0025-¶0027).

As to claim 13, Noronha discloses the device of any one of the preceding claim 1, wherein the plurality of secondary modules each comprise an amplifier (¶0042).

As to claim 14, Noronha discloses the device of claim 13, further comprising a plurality of transducers, wherein each amplifier is configured to drive one of the plurality of transducers (¶0042).

As to claim 15, Noronha discloses the device of any one of the preceding claim 1, wherein the main module comprises an application processor (¶0056).

As to claim 16, Noronha discloses the device of any one of the preceding claim 1, wherein the device comprises one of a mobile computing device, a laptop computer, a tablet computer, a games console, a remote control device, a home automation controller or a domestic appliance, a toy, a robot, an audio player, a video player, or a mobile telephone, and a smartphone (¶0042).

As to claim 17, Noronha discloses a data bus configured to enable data transmission between a main module to a plurality of secondary modules over a data line of the data bus, 
wherein each of the plurality of secondary modules is configured with a unique address used by the main module to communicate with the respective secondary module,wherein two or more of the plurality of secondary modules have a common address configurable by the main module for transmission of data simultaneously to the two or more of the plurality of secondary modules over the data line (¶0121).

As to claim 18, Noronha discloses a main module configured to communication with a plurality of secondary modules via a data bus comprising a data line; wherein the main module is configured to communicate with each of the plurality of secondary modules using a unique address associated with each respective secondary module, wherein the main module is operable to configure a first two or more of the plurality of secondary modules with a first common address for simultaneous data transmission from the main module to the first two or more of the plurality of secondary modules over the data line (¶0121).

As to claim 20, Noronha discloses a secondary module configured to communicate with a main module via a data bus comprising a data line, wherein the secondary module is configured with a unique address used by the main module to communicate with the secondary module, wherein the secondary module is configurable with a common address shared between the secondary module and one or more other secondary modules configured to communicate with the main module via the data bus, wherein the common address is configurable by the main module for transmission of data simultaneously to the secondary module and the one or more other secondary modules over the data line (¶0121).

As to claim 23, Noronha discloses a method of data transmission over a data bus configured to enable data transmission between a main module and a plurality of secondary modules over a data line of the data bus, the method comprising: configuring each of the plurality of secondary modules with a unique address, the unique address used by the main module to communicate with the respective secondary module over the data line; and configuring, using respective unique addresses, a first two or more of the plurality of secondary modules with a first common address for simultaneous data transmission from the main module to the first two or more of the plurality of secondary modules over the data line (¶0121).

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Yang (US 2020/0379852) disclose multicasting a pre-prepare message to at least some of the backup nodes; obtaining (Q−1) or more prepare messages respectively from (Q−1) or more of the backup nodes, wherein the prepare messages each indicate an acceptance of the pre-prepare message by the corresponding backup node; storing the pre-prepare message and the (Q−1) or more prepare messages; multicasting a commit message to at least some of the backup nodes, the commit message indicating that the primary node agrees to the (Q−1) or more prepare messages; and obtaining, respectively from Q or more nodes among the primary node and the backup nodes, Q or more commit messages each indicating that the corresponding node agrees to (Q−1) or more prepare messages received by the corresponding node (Abstract).
Prior art Bendi (US 2016/0142536) discloses a common address is used to register all of the secondary devices 20A-N with the Session Router & ENUM Server to limit the number of lookups to just one common lookup, instead of separate lookups for a MDN belonging to each of secondary devices 20A-N. Having a single lookup improves processing time and reduces network communications overhead, such as network usage (¶0043).
Prior art Shanley (US 2004/01202581) discloses an apparatus for providing redundancy in an asynchronous data transfer and source traffic control system include configuring a primary client and a backup client with the same receive address but different transmit addresses. This allows both clients to receive the same traffic flows by utilizing a common receive address while maintaining independent transmit identity allowing each client to communicate with other clients in the system (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113